August 9, 2019

The Honorable Robert D. Conrad, Jr.
US District Court Judge

235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC. 28202

Your Honor,

My name is Heath Shuler. I represented the 11th Congressional District of North Carolina, in the United
States House of Representatives, from 2007 until 2013. I am writing this letter in support of Wanda
Greene.

After my election in November of 2006, my team and | had to put together a staff and get them trained,
find office space, and work with the House on equipment and supplies. It was a very hectic time. It was
during this process that I first met the Buncombe County manager, Wanda Greene. She worked with the
Buncombe County Commissioners and arranged office space for our District Office, taking a tremendous
load off our limited transition time. More than that, it was the beginning of a relationship with Wanda
Greene that was very beneficial to our constituents in the 11th Congressional District.

Ms. Greene’s network with governmental and non-governmental agencies gave me and my staff a
tremendous advantage in constituent service. She was always available to meet with me, or any member
or our staff. She was vital in helping us work cooperatively with Veteran’s Service, by placing the
Veteran’s Service Office (each county has one) next door to ours. Wanda arranged for our staff to work
closely with Buncombe County Department of Social Services to learn more about serving our
constituents with problems from Social Security issues to child adoption. When individuals, or business
entities asked for help with federal grants, Ms. Greene was there with advice on the process applying for
such funds. If time and space permitted, I could go on and on about the many ways she helped us
navigate serving the people of Buncombe County.

Your Honor, there was never a time that we called on Ms. Greene that she failed to come through with
excellent assistance. Wanda Greene helped me better serve the people of Western North Carolina and her
service was felt not only by me and my staff but also by the citizens of Buncombe County and all of the
thirteen counties that composed the 11th Congressional District. It is my sincere hope that you will take
her many years of hard work and dedication into consideration.

Sincerely,

Ag Sia

Heath Shuler
120 Stuyvesant Rd
Asheville, NC 28803

828-550-2803

Case 1:18-cr-00088-RJC-WCM Document 74-10 Filed 08/22/19 Page 1of1
